Vanguard Capital Opportunity Fund Supplement to the Prospectus Dated January 26, 2011 Prospectus Text Changes In the More on the Fund section, the second paragraph under the heading Investment Advisor is replaced with the following: The Fund pays the advisor a base fee. The base fee, which is paid quarterly, is a percentage of average daily net assets under management during the most recent fiscal quarter. The base fee has breakpoints, which means that the percentage declines as assets go up. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 111A 112011
